1    GORDON W. EGAN (SBN 111470)
     SIGNATURE LAW GROUP LLP
2    3400 Bradshaw Road, Suite A4-A
     Sacramento, CA 95827
3    Telephone: (916) 362-2660
     Fax: (916) 880-5255
4    gegan@signaturelawgroup.com
5    Attorney for Plaintiffs
6

7                               UNTIED STATES DISTRICT COURT
8                              EASTERN DISTRICT OF CALIFORNIA
9

10
     JAMES J. SULLIVAN III; JAHANSHIR J.       )         CASE NO.: 2:18-cv-03066-MCE-CKD
11                                             )
     JAVANIFARD; GAYLE JAVANIFARD;             )
12                                             )
     DANIEL H. SAYAH; SULLIVAN III, LLC, a )             STIPULATION TO FURTHER EXTEND
13                                             )         TIME TO RESPOND TO COMPLAINT AND
     California limited liability company;     )         COMPLETE RULE 26(f) CONFERENCE;
14                                             )         ORDER THEREON
     MALKAH J, LLC, a California limited       )
15                                             )         Complaint Filed: November 27, 2018
     liability company; PETER P. PEREZ and     )
16                                             )
     GLORIA A. PEREZ, as trustees of the PETER )
17                                             )
     PAUL AND GLORIA ANN PEREZ FAMILY )
18                                             )
     REVOCABLE TRUST established April 25, )
19                                             )
     2013                                      )
20                                             )
                     Plaintiffs,               )
21                                             )
     v.                                        )
22                                             )
                                               )
23                                             )
     THE UNITED STATES OF AMERICA and )
24                                             )
     UNION PACIFIC RAILROAD COMPANY, )
25                                             )
     a Delaware corporation                    )
26                                             )
                                               )
27
                     Defendants.               )
                                               )
28                                             )
                                               )

                                                     1
             James J. Sullivan III vs. United States of America – Stip. to Further Extend Time
1                                                RECITALS
2              WHEREAS, on November 27, 2018, Plaintiff James J. Sullivan III, et al. (“Sullivan”)
3    commenced the above-captioned action by filing a Complaint to Quiet Title and for Declaratory
4    Relief (“Complaint”) against Defendants United States of America (“United States”) and Union
5    Pacific Railroad Company (“Union Pacific”). (ECF No. 1.)
6              WHEREAS, on December 21, 2018, Sullivan and Union Pacific filed a Stipulation
7    Extending Time to Respond to the Complaint, extending Union Pacific’s time to respond to
8    January 23, 2019. (ECF No. 6.)
9              WHEREAS, on January 2, 2019 the United States filed a Notice of Related Case noticing
10   the parties that the factual and legal issues in this case are virtually the same as in case 18-cv-
11   01865, also pending before this court. (ECF No. 7.)
12             WHEREAS, since early January 2019, respective counsel for Sullivan, the United States
13   and Union Pacific have been meeting and conferring regarding the action in an effort to reach an
14   amicable resolution of this matter.
15             WHEREAS, in light of the parties’ settlement efforts, and upon the stipulations of the
16   parties, the Court extended the time for the United States and Union Pacific to respond to the
17   Complaint to May 21, 2019, and continued the deadline for the parties to meet and confer as
18   required by Federal Rule of Civil Procedure 26(f) to June 24, 2019. (ECF Nos. 9, 11, 12.)
19             WHEREAS, in the related case, Dimension vs the United States (18-cv-01865) the Court
20   extended the time for the United States to respond to the Complaint to May 21, 2019, and that
21   the parties shall have until June 24, 2019, to meet and confer as required by Federal Rule of Civil
22   Procedure 26(f) regarding their discovery plan. (18-cv-01865; ECF 13.)
23             WHEREAS, respective counsel for Sullivan, Union Pacific and the United States intend
24   to continue engaging in discussions and efforts aimed at reaching a non-judicial resolution of this
25   matter, which now include, but are not limited to, potential legislative efforts that will moot the
26   action.
27             WHEREAS, in light of these ongoing settlement efforts, Sullivan, Union Pacific and the
28   United States agree that (1) the time for Union Pacific to respond to the Complaint should be
     further extended September 23, 2019, (2) the time for the United States to respond to the
                                                        2
               James J. Sullivan III vs. United States of America – Stip. to Further Extend Time
1    Complaint should be extended to September 23, 2019, and (3) the deadline for the parties to meet
2    and confer as required by Federal Rule of Civil Procedure 26(f) should be further continued to
3    October 28, 2019.
4

5

6                                            STIPULATION
7           IT IS HEREBY STIPULATED by and between Sullivan, by and through its counsel of
8    record, Gordon W. Egan of Signature Law Group, LLP, Union Pacific, by and through its
9    counsel of record, Nancy J. Johnson of Berliner Cohen, and the United States, by and through its
10   counsel of record, Joseph B. Frueh, Assistant United States Attorney, that (1) Union Pacific shall
11   have until September 23, 2019, to respond to the Complaint in the above-captioned action, (2)
12   the United States shall have until September 23, 2019, to respond to the Complaint in the above-
13   captioned action, and (3) the parties shall have until October 28, 2019, to meet and confer as
14   required by Federal Rule of Civil Procedure 26(f) regarding their discovery plan.
15

16   DATED: May 17, 2019                   SIGNATURE LAW GROUP LLP
17
                                           By: /s/ Gordon W. Egan         _
18                                         GORDON W. EGAN
                                           Attorney for James J. Sullivan III, et al
19
     DATED: May 17, 2019
20

21                                         By: /s/ Joseph B. Frueh (as authorized on 5-17-2019)
                                           JOSEPH B. FRUEH Assistant United States Attorney
22                                         Attorneys for Defendant UNITED STATES OF
                                           AMERICA
23

24
     DATED: May 17, 2019                   BERLINER COHEN, LLP
25

26                                         By: /S/ Nancy J. Johnson (as authorized on 5-17-2019)
                                           NANCY J. JOHNSON
27                                         Attorneys for Defendant Union Pacific
28
                                           Railroad Company



                                                      3
             James J. Sullivan III vs. United States of America – Stip. to Further Extend Time
1

2
                                                  ORDER

3
            Pursuant to the foregoing stipulation between the parties, the Defendants shall have until
4
     September 23, 2019, to respond to the Complaint in the above-captioned action, and the parties
5
     shall have until October 28, 2019, to meet and confer as required by Federal Rule of Civil
6
     Procedure 26(f) regarding their discovery plan.
7

8           IT IS SO ORDERED.
9
     Dated: May 20, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                       4
             James J. Sullivan III vs. United States of America – Stip. to Further Extend Time
